386 P.2d 73 (1963)
Petition of Daniel D. BROWN.
No. 10660.
Supreme Court of Montana.
October 1, 1963.
PER CURIAM.
Original Proceeding. Petition for writ of habeas corpus filed by Daniel D. Brown, an inmate of the Montana State Prison, appearing pro se.
From the petition it appears that Brown was charged in the district court of Cascade County with the crime of receiving stolen property; that counsel was appointed to represent him by the court; that he originally upon arraignment entered a plea of not guilty, but thereafter withdrew such plea and thereupon plead guilty and was sentenced to prison for a term of five years. The information charged the crime to have been committed on August 2, 1959, and though date of plea is not given Brown refers to his lack of knowledge of the "deception" for the past three and one-half years, apparently being the period of time which has elapsed since his plea of guilty.
As to the "deception" claimed, it consists of a statement alleged to have been made by the prosecution to defendant Brown as to the plea entered by another defendant apparently involved in a robbery which resulted in the charge against Brown, who further contends he would not have entered his plea of guilty if he had known that such statement was untrue.
While petitioner argues it was incumbent upon the State to prove the property was stolen and that it did not do so because the other defendant charged with *74 the robbery did not plead guilty, nor was he convicted of such crime, the petition shows that the other defendant plead guilty to aggravated assault. It must be remembered that a plea of guilty waives the necessity of such proof on the part of the State.
As to the "deception" alleged, where a defendant is represented by counsel this court will not inquire into the reasons prompting a defendant to enter a plea of guilty, but will indulge in the presumption that he was guilty, absent a clear showing of fraud or coercion, particularly where, as here, petitioner has made no complaint for more than three and one-half years.
The writ is denied and the proceeding dismissed.